PARDEE, J.
This was an action by Eisenzimmer to recover $3,500 on a fire insurance policy. The deed to the premises was in the name of the plaintiff’s wife. The court refused to permit evidence to show that plaintiff har furnished the consideration for the property, and directed a verdict for the defendants. In reversing the judgment, the court of appeals held:
1. The fact that the technical legal title to part of the property stood in the name of another was not conclusive and the plaintiff had the right to introduce competent evidence to show that the insured was such real owner as that the entire loss in case of fire would fall upon him.
Attorneys—May & May, for Eisenzimmer; and Mooney, Bibbee & Edmonds and Mather, - Nesbitt & Willkie, for the Connecticut Fire Insurance Co.
2. The question as to whether the insured was the real owner was a question of fact for the jury.
3. Where the plaintiff sets up certain facts to show a waiver of proof of loss, evidence of so showing is admissible and the question as to whether the acts of the insurer constituted a waiver is for the jury.